Title: To James Madison from James P. Leary, 11 August 1813 (Abstract)
From: Leary, James P.
To: Madison, James


11 August 1813, “Sudlers X Roads Queen Anns County.” “I am Induced to apply to you If General Armstrong is not at home to Inform me whether the quota of Militia destined to do duty at your Instance is Compelled to be at the direction of The Govenor of Maryland there is a number of Men now drawn out on Duty who are Determined not to Go on Six months Duty at the Direction of your honour unless they have your oppinion as to the propriety thereof and think it Extreamly hard to serve in double duty it appears to be calculated to produce a disunion among the people. If the Request be a proper one Please to Say If They are Subject to The State and United States both or whether it is Improper to Call them on duty on our Shores our best Informed men are Clearly of the opinion that the Govenor has n⟨o⟩ ⟨rig⟩ht to Call them.”
